ORDER DENYING PETITION FOR REVIEW
This matter comes before the Court of Appeals on a Petition for Review of a February 8, 2010 Order in a family court proceeding.
Upon review of the Court file, the Order and Pleadings herein, this Court makes the following findings and Order:
1. The February 8, 2010 Order, entitled “Interim Order” was entered after an “Initial Child Custody Hearing.” The Order sets a Fact Finding Hearing for March 25, 2010 and directs the parties to accomplish a set of requirements prior to the hearing, including home studies, evaluations and submission of proposed Parenting Plans.
2. The Tribal Trial Court Order is not a final Order within the meaning of Comprehensive Code of Justice Title II, Section 201, “The jurisdiction of *264the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.”
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING,
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is denied.
2. The matter is remanded to the Fort Peck Tribal Court for such further proceedings as deemed necessary in the matter.